Citation Nr: 1646393	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a low back disability, to include bone fragments.

4.  Entitlement to service connection for residuals of third degree burns on the back.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for left knee disability.

7.  Entitlement to service connection for residuals of a small intestine resection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


REMAND

The Veteran has asserted that he has right and left shoulder disabilities, a low back disability, to include bone fragments, right and left knee disabilities, third degree burn scars on the back, and residuals of a small intestine resection.  The Veteran's service treatment records and a September 1993 accident report indicate he was treated at Carraway Medical Center in Birmingham, Alabama.  An October 1993 narrative summary reflects that he was treated at Carraway Methodist Medical Center from September 22, 1993 to October 5, 1993.  In a March 2010 VA examination, the VA examiner noted that records from Carraway Methodist Medical Center had not been reviewed.  The VA examiner could not locate abdominal surgical reports or other records from Carraway Methodist Medical Center concerning the Veteran's treatment after the motor vehicle accident.  The RO did not attempt to obtain the records from Carraway Methodist Medical Center.  As the records are relevant to the claims, the claims must be remanded to attempt to obtain the records.
If relevant records are obtained, to include treatment records from Carraway Methodist Medical Center from September to October 1993, new VA examinations must be obtained to address whether the Veteran's claimed disabilities are related to service.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain and associated with the claims file: (1) private treatment records from Carraway Methodist Medical Center from September 1993 to October 5, 1993; and (2) VA treatment records from March 2016 to present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  If relevant records are obtained, the Veteran must be afforded a VA examination by an appropriate VA examiner to provide opinions as to whether any previously or currently diagnosed: (a) left shoulder disability; (b) right shoulder disability; (c) low back disability, to include bone fragments; (d) residuals of third degree burns on the back; (e) right knee disability; (f) left knee disability (g) residuals of a small intestine resection are related to the Veteran's active military service.  The examiner must specify in the examination report that electronic claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and radiological studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed: (a) left shoulder disability; (b) right shoulder disability; (c) low back disability, to include bone fragments; (d) residuals of third degree burns on the back; (e) right knee disability; (f) left knee disability (g) residuals of a small intestine resection; were caused or aggravated by his military service or any incident therein, to include the September 1993 motor vehicle accident.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims must be readjudicated.  If the claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

